1.  Applicant's amendment, filed 11/29/2021, is acknowledged.
 
2.  Claims 1, 3, 6, 8, 9, 11-13, 15-36, 38 and 39 are pending.

3.  Claims 19-20 and 22-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 3, 6, 8, 9, 11-13, 15-18, 21, and 38-39  are under examination as they read on a method of treating a patient suffering from familial hypercholesterolemia, the method comprising administering to the patient a therapeutically effective amount of a combination of (a) a statin; (b) one lipid lowering agent other than a satin; and (c) an inhibitor of angiopoietin-like protein 3 (ANGPTL3 and the species of (i) HoFH as specific hypercholesterolemia, (ii) atorvastatin as the specific statin, (iii) ezetimibe as specific one lipid-lowering agent other than a statin, (iv) the method further comprises a second lipid-lowering agent, lomitapide, and (v) evinacumab, intravenous 15 mg/kg, every four weeks specific inhibitor of ANGPTL and regimen.	

5.  Applicant’s IDS, filed 6/10/2021, 6/21/2021, 9/14/2021, 11/12/2021, 11/29/2021, 12/02/2021, is acknowledge. 

6.  The following new grounds of rejection are necessitated by the amendment submitted 11/29/2021.

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
8.  Claims 1, 3, 6, 8, 9, 11, 12, 13, 15, 17-18, 21, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “an agent that inhibits cholesterol absorption”; and “an agent that inhibits microsomal triglyceride transfer protein (MTTP)” in claim 1, “a second lipid-lowering agent other than a statin” in claim 2 as part of the invention.




The level of skill and knowledge in the art is that there are no known agents that inhibit cholesterol absorption and agents that inhibit microsomal triglyceride transfer protein (MTTP) and no known correlation between any structural component and the ability to inhibit cholesterol absorption and inhibit microsomal triglyceride transfer protein (MTTP).  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any agent required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using agents that inhibit cholesterol absorption and agents that inhibit microsomal triglyceride transfer protein (MTTP) because an antagonist possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Applicant’s arguments, filed 11/29/2021, have been fully considered, but have not been found convincing.

Applicant argues that the instant claims are now amended to recite the VH and VL of SEQ ID NOs: 1 and 5.

However, the claims encompass a genus of agents that inhibit cholesterol absorption and a genus agents that inhibit microsomal triglyceride transfer protein (MTTP) that are not described in the specification or art.  

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.  Claims 1, 3, 6, 11-13, 15-18, 21, 38-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130171149 (of record) in view of DeGoma et al (Rev Cardiovasc Med. 2014;15(2):109-118, of record)  or Sirtori et al (Annals of Medicine, 46:7, 464-474, of record).
The `149 publication teaches and claims  methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition comprising an isolated human antibody evinacumab, (published claim 21)),  further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of an inhibitor of HMG-CoA reductase such as atorvastatin (i.e., statin) [0031] [0098]; an inhibitor of cholesterol uptake (aka. agent that inhibits cholesterol absorption) or bile acid re-absorption, or both; an agent which increases lipoprotein catabolism; an agent which reduces the number of non-fatal heart attacks; and an activator of the LXR transcription factor (published claim 23) such as ezetimibe [0031], further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of a statin, niacin, fibrate, anti-hANGPTL4 antibody and anti-PCSK9 antibody (published claim 24), wherein the disease or disorder is hypercholesterolemia (published claim 25), wherein the hypercholesterolemia is homozygous familial hypercholesterolemia HoFH with LDLR -/-[0035].  Example 9 shows the in vivo Effect of H4H1276S on Circulating Lipid Levels in Hyperlipidemic Ldlr-/- Mice.  The `149 publication teaches that  administration of H4H1726S (i.e., evinacumab) to Ldlr-/- mice led to a significant reduction in plasma triglycerides with a maximal observed reduction of 44% (based on mean values). Significant reductions in LDL cholesterol (up to 23%), as well as total cholesterol, non-HDL cholesterol and HDL cholesterol, were also observed in H4H1726S-treated subjects. Reduction of LDL cholesterol in mice deficient for the major receptor for LDL cholesterol uptake (LDLR) suggests an LDLR-independent mechanism for LDL cholesterol reduction by ANGPTL3 inhibition [0135] and Tables 27-31. 
Claim 17 is included because  the `149 publication teaches that the hANGPTL3 antibody or fragment thereof of the invention can be co-administered (i.e., during) with other ANGPTL3 inhibitors as well as inhibitors of other molecules [0098]-[0099].  The hANGPTL3 antibody or fragment thereof of the invention and the additional therapeutic agent(s) can be co-administered together or separately. Where separate dosage formulations are used, the antibody or fragment thereof of the invention and the additional agents can be administered concurrently, or separately at staggered times, i.e., sequentially, in appropriate orders [0100].
 The `149 publication teaches that it is advantageous to intravenously or subcutaneously administer the antibody of the present invention at a single dose of about 0.01 to about 20 mg/kg body weight, wherein the subsequent doses are separated by at least 1 day to 3 days; at least one week, at least 2 weeks; at least 3 weeks; at least 4 weeks; at least 5 weeks; at least 6 weeks; at least 7 weeks; at least 8 weeks; at least 9 weeks; at least 10 weeks; at least 12 weeks; or at least 14 weeks  [0091].  Claim 18 is include because the claimed dose of about 15 mg/kg is within the prior art dosage of about 0.01 to about 20 mg/kg.  
The `149 publication teaches that the hANGPTL3 antibody or fragment thereof of the invention and the additional therapeutic agent(s) can be co-administered together or separately. Where separate dosage formulations are used, the antibody or fragment thereof of the invention and the additional agents can be administered concurrently, or separately at staggered times, i.e., sequentially, in appropriate orders [0100]. 


However, DeGoma teaches that the use of lomitapide for the management of homozygous familial hypercholesterolemia (HoFH).  Treatment typically involves multiple pharmacologic agents, as well as mechanical filtration using weekly or biweekly LDL apheresis. Despite combination lipid-lowering therapy, LDL-C levels and cardiovascular morbidity and mortality remain unacceptably high in HoFH patients. The European Commission and the US Food and Drug Administration approved the use of lomitapide, a novel medication designed to address this significant unmet need. Lomitapide is an orally administered inhibitor of microsomal triglyceride transfer protein that is indicated as an adjunct to a low-fat diet and other lipid-lowering treatments, including LDL apheresis where available for the reduction of LDL-C, total cholesterol, apolipoprotein B, and non–high-density lipoprotein cholesterol in adult patients with HoFH (abstract).  Table 1 show overview of laboratory testing and therapeutic interventions, including lomitapide dosing including 5mg, 10 mg and 20mg.  Tables 1& 2 show the use of ezetimible at a dose of 10mg, and Atorvastatin at 80 mg in the HoFH patients.   DeGoma concluded that lomitapide appears to be a particularly attractive therapeutic option to consider for HoFH patients having difficulty with regular apheresis (page 113, 3rd col., top ¶).

Sirtori et al teach that microsomal transfer protein (MTP) inhibition is a novel approach to the treatment of homozygous hypercholesterolemia. Sirtori et al teach that the evaluation of a long-term open-label study of lomitapide in HoFH proved that this approach, besides an acceptable tolerability, provides a very effective treatment option for patients, up to now really pharmacotherapeutic ‘ orphans ’. These patients, particularly those belonging to the most severe LDL-R mutation classes, have excellent responses, not only in terms of lipid reduction, but also in the associated therapeutic interventions, i.e. LDL apheresis, leading to either total abandonment or considerable reduction in the procedures (page 472, under conclustions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further administering to a HoFH subject taught by the `149 publication an additional therapeutic such as lomitapide of DeGoma or Sirtori references as an adjunct to other lipid-lowering treatments to taught by the `149 publication for the reduction of LDL-C, total cholesterol, apolipoprotein B, and non–high-density lipoprotein cholesterol in adult patients with HoFH. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The 

Doses and dosage regimens are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
 
11.  Claims  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130171149 (of record) in view of DeGoma et al (Rev Cardiovasc Med. 2014;15(2):109-118, of record)  or Sirtori et al (Annals of Medicine, 46:7, 464-474, of record), as applied to claims 1, 3, 6, 11-13, 15-18, 21, 38-19 above and further in view of US 20120135976 (IDS) and US 20120064160 (IDS).

The teachings of `149 publication, DeGoma et al and Sirtori et al have been discussed, above.

The reference teachings differ from the claimed invention on in the recitation that the agent that inhibits cholesterol absorption is ezetimibe in claim 8, which is administered orally once a day at a dose of about 10 mg in claim 9.

The `976 publication teaches that ezetimibe can be prescribed, since it is indicated mainly for homozygous familial hypercholesterolemia (administered with atorvastatin or simvastatin). Ezetimibe is available as a tablet for oral administration containing 10 mg of ezetimibe. The recommended dose is 10 mg once daily, administered with or without food according to the Zetia. Label [0003].

The `160 publication teaches that Lipitor tablets for oral administration, tablets can contain 10 to 80 mg of atorvastatin. Atorvastatin can reduce total-C, LDL-C, and apo B in patients with homozygous familial hypercholesterolemia. Atorvastatin can also reduce VLDL-C and TG and produces variable increases in HDL-C and apolipoprotein A-1. Atorvastatin can be administered as a single dose at any time of the day with or without food. Atorvastatin can reduce total-C, LDL-C, VLDL-C, apo B, and TG, and can increase HDL-C in patients with hypercholesterolemia and mixed dyslipidemia [0011].


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard dose of about 10 mg/day to about 80 mg/day of atorvastatin taught by `160 publication and the dose of 10 mg/day of ezetimibe taught 976 publication because they are the standard dose treatment for the HoFH.  Doses and dosage regimens are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 11/29/2021, have been fully considered, but have not been found convincing.

Applicant provide the conclusion of  [0147] of the specification that the absolute reduction of 150-200 mg/dL achieved with evinacumab in HoFhH patients could have unprecedented benefits for these very high-risk patients.

Applicant submits that  Example 2 of the present application demonstrates that combination of amended claim 1 provided surprisingly beneficial results in the treatment of patients with familial hypercholesterolemia. Such results would not have been predicted based on the prior art. None of the cited reference documents teach or suggest the combination of the present claims or combine to provide any data showing the efficacy of such a combination. Furthermore, as discussed above, patients with familial hypercholesterolemia, especially those with homozygous familial hypercholesterolemia, are difficult to treat, and the various pathways involved in regulation of lipid levels are complex. The efficacy shown by Applicant’s combination simply would not have been predicted without any supporting evidence. Thus, dependent claims 11-13 (depending either directly or indirectly from claim 1) are not obvious in view of the cited art. If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious. /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).

However, the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of surprising results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of agents that inhibit cholesterol absorption and a genus of agents that inhibit MTTP and a genus of familial hypercholesterolemia patient population, while the showings of unexpected results is limited to HoFH patients, a particular agent that inhibits cholesterol absorption, i.e., ezetimibe and a particular agent that inhibits MTTP, i.e., Lomitapide.  MPEP §716.02(d). Not all the combinations would result in the surprising effect of treatment of patients with familial hypercholesterolemia. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., HoFH, atorvastatin, ezetimibe, evinacumab and Lomitapide) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.



12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

13.   Claims 1, 3, 6, 8, 9, 11-13, 15-18, 21, and 38-39  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-18 of copending Application No. 16577004 in view of Cuchel et al (CirculationVolume 120, Issue suppl_183 November 2009) for the same reasons set forth in the previous Office Action, mailed 05/27/2021.

Applicant’s arguments, filed 11/29/2021, have been fully considered, but have not been found convincing.

Applicant requests that the ODP rejection be held in abeyance. 

The rejection is maintained for the reasons of record.
 

14.  No claim is allowed.

15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization 

January 7, 2022 

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644